[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On March 25, 1991, the Court (Leuba, J.) ordered a sale of the premises on August 17, 1991, pursuant to the judgment of foreclosure entered at that time. The Court found the property to be worth $140,000, and the debt being foreclosed approximately $45,000, subject to a prior mortgage. The sale was conducted by the Committee appointed by the Court and the Committee conducted the sale on the appointed date, accepting the highest and final bid of $30,000, tendered by Mr. Danny Michaud. At the hearing on the Committee's motion to approve the sale and approve the Committee's deed, the successful bidder appeared by counsel and objected to the approval of the sale testifying that after the sale damage to the property ensued pursuant to Hurricane Bob and additional damage in the nature of carpeting being cut out of the house occurred subsequent to that because the property was unsecured in that a door was not locked. The successful bidder also complains that the first mortgage is higher than he thought it CT Page 9407 was.
The Court finds that the damage to the property is not so substantial as to cause the disapproval of the sale. The Court finds that the risk of loss remained with the successful bidder and the sale is approved. The report of the Committee is accepted and the Committee deed has been approved by the Court. If the successful bidder does not close within 30 days from the date of this decision, the deposit, in accordance with the terms of the contract signed by the successful bidder, will be forfeited.
The Committee is awarded a fee in the amount of $3,750, and expenses in the amount of $1,135, $200 for each appraiser and $535 for the Norwich Bulletin advertisement. The Court does not approve the title search expense, as set forth in the Committee report.
Koletsky, J.